   Case 20-13374-amc             Doc 15   Filed 09/29/20 Entered 09/29/20 15:38:07              Desc Main
                                          Document     Page 1 of 2



                          IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 IN RE:
 Ines V. Colon                                            Chapter 13 Proceeding

                                              Debtor(s)   20-13374 AMC

 WELLS FARGO BANK, N.A.
                                                Movant
 v.
 Ines V. Colon
 and
 William C. Miller
                                           Respondents

                                OBJECTION TO CONFIRMATION OF PLAN

       WELLS FARGO BANK, N.A. (Movant), a secured creditor in this case objects to the

confirmation of the Debtor's Chapter 13 Plan and states the following:

       1.        The plan does not provide for the secured creditor, WELLS FARGO BANK, N.A., to

                 receive the full value of its claim in violation of 11 U.S.C. §1325(a)(5)(B)(ii).

       2.        As of the date of the filing on August 17, 2020, Movant is the holder of a secured claim in

                 the estimated amount of $17,096.89 secured by the Debtor's property located at 94

                 Hollybrooke Drive, Middletown, PA 19056. A Proof of Claim will be filed on or before

                 the claims deadline.

       4.        Debtor's Plan proposes to pay Movants pre petition arrears in the amount of $14,235.31

                 rather than the correct amount of $17,096.89. Debtors plan also fails to provide provisions

                 for the future payments of taxes and insurance. A copy of the Plan is attached hereto as

                 Exhibit "B".
    Case 20-13374-amc          Doc 15    Filed 09/29/20 Entered 09/29/20 15:38:07            Desc Main
                                         Document     Page 2 of 2



          5.     If the plan is confirmed, the Movant may suffer irreparable injury, loss and damage.



          WHEREFORE, WELLS FARGO BANK, N.A. respectfully requests that confirmation of the plan be

denied.

                                              Respectfully Submitted,

                                               /s/ Sarah K. McCaffery, Esquire
                                              POWERS KIRN, LLC
                                              Jill Manuel-Coughlin, Esquire; ID #63252
                                              Harry B. Reese, Esquire; ID #310501
                                              Sarah K. McCaffery, Esquire; ID #311728
                                              Eight Neshaminy Interplex, Suite 215
                                              Trevose, PA 19053
                                              Telephone: 215-942-2090; Facsimile: 215-942-8661
                                              Email: bankruptcy@powerskirn.com
                                              Attorney for Movant
                                              Dated: September 29, 2020
